Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application Status
--- Claims 1-11, 14-21 and 23 are pending. Claims 12-13, 22 and 24-32 were previously canceled.
--- This communication is the first action on the merits.
--- Claims 1-11, 14-21 and 23 are rejected herein.

Election/Restrictions
1Applicant’s election without traverse of Species I drawn to figs 1-10 in the reply filed on 12/30/2020 is acknowledged.
Currently claims 1-11, 14-21 and 23 read on the elected species.
Accordingly, no claim withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 14-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,436,269 to Dirksing et al.
Regarding claim 1, Dirksing et al discloses a hanging assembly for supporting an article, the hanging assembly comprising:
a mounting member (11) comprising a body portion extending along a first axis, a plurality of first mounting elements (left) extending from the body portion on a first side of the first axis and arranged in an axially spaced apart manner, and a plurality of second mounting elements (right) extending from the body portion on a second side of the first axis and arranged in an axially spaced apart manner;
a mounting bracket (41,42,43) (front part of frame 10) extending along a second axis, the mounting bracket comprising a floor (bottom) , a first sidewall extending from the floor on a first side of the second axis, and a second sidewall extending from the floor on a second side of the second axis, at least one third mounting element extending from an inner surface of the first sidewall towards the second axis and at least one fourth mounting element extending from an inner surface of the second sidewall towards the second axis; and wherein the mounting member is coupled to the mounting bracket via engagement between: (1) a first subset of the first mounting elements of the mounting member and the at least one third mounting element of the mounting bracket; and (2) a second subset of the second mounting elements of the mounting member and the at least one fourth mounting element of the mounting bracket.

Regarding claim 2, wherein an axial position of the mounting bracket along the mounting member is adjustable by changing which of the pluralities of first and second mounting elements of the mounting member form the first and second subsets.

Regarding claim 3, wherein each of the first mounting elements is aligned with one of the second mounting elements such that a transverse axis that is perpendicular to the first axis intersects one of the first mounting elements and one of the second mounting elements.

Regarding claim 4, wherein the floor and the first and second sidewalls of the mounting bracket collectively define a cavity (U-shaped cavity), and wherein a portion of the body portion of the mounting member nests within the cavity when the mounting member is coupled to the mounting bracket.

Regarding claim 5, wherein the mounting member is configured to be coupled to or integrally formed with a frame, wherein the mounting bracket is capable of mounting on a support surface, and wherein changing which of the first and second mounting 

Regarding claim 6, wherein each of the plurality of first mounting elements and each of the plurality of second mounting elements comprises a protrusion extending from the body portion in a direction away from the first axis and a stopper rib extending from the body portion and being connected directly to the protrusion at a top end of the protrusion.

Regarding claim 7, wherein when the mounting bracket is coupled to the mounting member: (1) the stopper ribs (31 or 32, for example) of the first subset of the first mounting elements rest atop the at least one third mounting element of the mounting bracket and a front surface of the protrusions of the first subset of the first mounting elements abut a rear surface of the at least one third mounting element of the mounting bracket; and (2) the stopper ribs of the second subset of the second mounting elements rest atop of the at least one fourth mounting element of the mounting bracket and a front surface of the protrusions of the second subset of the second mounting elements abut a rear surface of the at least one fourth mounting element of the mounting bracket.

Regarding claim 8, wherein each pair of adjacent ones of the first mounting elements are spaced apart by a first gap and each pair of adjacent ones of the second mounting elements are spaced apart by a second gap, and wherein coupling the mounting bracket to the mounting member comprises passing the at least one third 

Regarding claim 10, the hanging assembly further comprising a plurality of the third mounting elements extending from the inner surface of the first sidewall in an axially spaced apart manner and a plurality of the fourth mounting elements extending from the inner surface of the second sidewall in an axially spaced apart manner.

Regarding claims 11, wherein there are more of the first mounting elements than there are of the third mounting elements and there are more of the second mounting elements than there are of the fourth mounting elements.



Regarding claims 18-21 and 23, Dirksing discloses all of the limitaitons as shown above in claims 1-8, 10-11, and further comprising  a support structure comprising a frame (see enclose frame behind front face 43).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAN LE/Primary Examiner, Art Unit 3632